

Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
among
 
VANGUARD NATURAL RESOURCES, LLC
 
and
 
ENCORE OPERATING, L.P.
 
dated as of December 31, 2010
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01
Definitions
1
Section 1.02
Registrable Securities
3



 
ARTICLE II
 
REGISTRATION RIGHTS
 
Section 2.01
Shelf Registration
3
Section 2.02
Piggyback Rights
5
Section 2.03
Termination
7
Section 2.04
Sale Procedures
7
Section 2.05
Cooperation by Holders
10
Section 2.06
Restrictions on Public Sale by Holders of Registrable Securities
10
Section 2.07
Expenses
10
Section 2.08
Indemnification
11
Section 2.09
Rule 144 Reporting
13
Section 2.10
Transfer or Assignment of Registration Rights
14
Section 2.11
Limitation on Subsequent Registration Rights
14



 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.01
Communications
14
Section 3.02
Successors and Assigns
15
Section 3.03
Aggregation of Registrable Securities
15
Section 3.04
Recapitalization, Exchanges, Etc. Affecting the Registrable Securities
15
Section 3.05
Specific Performance
15
Section 3.06
Counterparts
16
Section 3.07
Headings
16
Section 3.08
Governing Law, Submission to Jurisdiction
16
Section 3.09
Waiver of Jury Trial
16
Section 3.10
Severability of Provisions
17
Section 3.11
Entire Agreement
17
Section 3.12
Amendment
17
Section 3.13
No Presumption
17
Section 3.14
Obligations Limited to Parties to this Agreement
17
Section 3.15
Interpretation
18



 
 
i

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT, dated as of December 31, 2010 (this
“Agreement”), is entered into by and among VANGUARD NATURAL RESOURCES, LLC, a
Delaware limited liability company (“Vanguard”), and ENCORE OPERATING, L.P., a
Texas limited partnership (“Denbury”).
 
This Agreement is made in connection with the issuance of the Covered Common
Units to Denbury pursuant to that certain Purchase Agreement dated as of
November 16, 2010 (the “Purchase Agreement”) by and among Denbury Resources
Inc., a Delaware corporation, Encore Partners GP Holdings LLC, a Delaware
limited liability company, Encore Partners LP Holdings LLC, a Delaware limited
liability company, Denbury, Vanguard Natural Gas, LLC, a Kentucky limited
liability company and Vanguard.  Vanguard and Denbury have agreed to enter into
this Agreement pursuant to Section 1.2 of the Purchase Agreement in connection
with Buyer’s election to provide for an Equity Portion of the Purchase Price in
accordance with Section 1.3(a) of the Purchase Agreement.
 
In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party hereto, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Definitions.  Capitalized terms used in this Agreement and not
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.  As used in this Agreement, the following terms have the meanings
indicated:
 
“Agreement” shall have the meaning specified in the introductory paragraph of
this Agreement.
 
“Commission” means the Securities and Exchange Commission or any successor
governmental authority.
 
“Common Units” means common units representing limited liability company
interests in Vanguard.
 
“Covered Common Units” means the 3,137,255 common units representing limited
partner interests in Vanguard issued to Denbury pursuant to the Purchase
Agreement.
 
“Denbury” shall have the meaning specified in the introductory paragraph of this
Agreement.
 
 “Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.
 
 
1

--------------------------------------------------------------------------------

 
“Effectiveness Period” shall have the meaning specified in Section 2.01(a) of
this Agreement.
 
“Exchange Act” means the Securities and Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder of the
Commission, all as shall be in effect at the time of the determination.
 
“Filing Date” shall have the meaning specified in Section 2.01(a) of this
Agreement.
 
“Holder” means a record holder of Registrable Securities.
 
“Included Registrable Securities” shall have the meaning specified in
Section 2.02(a) of this Agreement.
 
“Liquidated Damages” shall have the meaning specified in Section 2.01(c) of this
Agreement.
 
“Liquidated Damages Cap” shall have the meaning specified in Section 2.01(d) of
this Agreement.
 
“Losses” shall have the meaning specified in Section 2.08(a) of this Agreement.
 
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
 
“NYSE” means the New York Stock Exchange.
 
“Opt-Out Notice” shall have the meaning specified in Section 2.02(a).
 
“Other Holder” shall have the meaning specified in Section 2.02(b) of this
Agreement.
 
“Piggyback Offering” shall have the meaning specified in Section 2.02(a) of this
Agreement.
 
“Primary Offering” shall have the meaning specified in Section 2.04(n) of this
Agreement.
 
“Purchase Agreement” shall have the meaning specified in the recitals of this
Agreement.
 
 “Registrable Securities” means the Covered Common Units until such time as such
securities cease to be Registrable Securities pursuant to Section 1.02 of this
Agreement.
 
“Registration Expenses” shall have the meaning specified in Section 2.07(a) of
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
“Selling Expenses” shall have the meaning specified in Section 2.07(a) of this
Agreement.
 
“Selling Holder” means a Holder who is selling Registrable Securities under a
registration statement pursuant to the terms of this Agreement.
 
“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder of the Commission, all
as shall be in effect at the time of the determination.
 
“Underwritten Offering” means an offering by Vanguard (including an offering
pursuant to a Shelf Registration Statement) in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.
 
“Unit Purchase Price” means $25.50 per Common Unit.
 
“Vanguard” shall have the meaning specified in the introductory paragraph of
this Agreement.
 
Section 1.02 Registrable Securities.  Any Registrable Security will cease to be
a Registrable Security at the earliest of the following: (a) when a registration
statement covering such Registrable Security becomes or has been declared
effective by the Commission and such Registrable Security has been sold or
disposed of pursuant to such registration statement; (b) when such Registrable
Security has been disposed of pursuant to Rule 144 (or any similar provision
then in force) under the Securities Act; (c) when such Registrable Security is
held by Vanguard or one of its subsidiaries; (d) when such Registrable Security
has been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such securities pursuant to
the terms of this Agreement; and (e) three (3) years from the Effective Date of
the registration statement relating to such Registrable Securities.
 
ARTICLE II
 
REGISTRATION RIGHTS
 
Section 2.01 Shelf Registration.
 
(a) Shelf Registration.  At any time following July 31, 2011, as soon as
practicable and in any event within 30 days following Vanguard’s receipt of
written notice from the Holders of a majority of the Registrable Securities then
outstanding requesting the filing of a Shelf Registration Statement, Vanguard
shall use its reasonable best efforts to prepare and file a Shelf Registration
Statement under the Securities Act covering Registrable Securities then
outstanding.  Vanguard shall use its reasonable best efforts to cause a Shelf
Registration Statement to become effective no later than 120 days after the date
of the filing of such Shelf Registration Statement (the “Filing Date”).  A Shelf
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by
Vanguard. Vanguard will use its reasonable best efforts to cause a Shelf
Registration Statement filed pursuant to this Section 2.01(a) to be continuously
effective, supplemented and amended to the extent necessary to ensure that it is
available for resale of the Registrable Securities by the Holders and that it
conforms in all material respects with the requirements of the Securities Act,
in each case during the entire period until the earliest date on which any of
the following occurs: (i) all Registrable Securities covered by such Shelf
Registration Statement have been distributed in the manner set forth and as
contemplated in such Shelf Registration Statement, (ii) there are no longer any
Registrable Securities outstanding and (iii) three (3) years from the Effective
Date of such Shelf Registration Statement (the “Effectiveness
Period”).  Vanguard shall ensure that a Shelf Registration Statement when it
becomes or is declared effective (including the documents incorporated therein
by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (and, in the case of any prospectus contained in such Shelf
Registration Statement, in the light of the circumstances under which a
statement is made).  As soon as practicable following the Effective Date of a
Shelf Registration Statement, but in any event within three (3) Business Days of
such date, Vanguard will notify the Selling Holders of the effectiveness of such
Shelf Registration Statement.
 
 
3

--------------------------------------------------------------------------------

 
(b) Maximum Shelf Registration Requests; Delay Rights.
 
(i) Notwithstanding anything to the contrary contained in this Agreement,
Vanguard shall not be obligated to file or effect more than two (2) Shelf
Registration Statements pursuant to Section 2.01 of this Agreement.
 
(ii) Notwithstanding anything to the contrary contained in this Agreement,
Vanguard may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Shelf Registration Statement, suspend such Selling
Holder’s use of any prospectus that is a part of such Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if
(A) Vanguard is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and Vanguard determines in good faith that Vanguard’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or (B) Vanguard has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of Vanguard, would materially and adversely affect Vanguard; provided,
however, that in no event shall the Selling Holders be suspended from selling
Registrable Securities pursuant to the Shelf Registration Statement for a period
that exceeds an aggregate of forty-five (45) days in any one hundred-eighty
(180) day period or sixty (60) days (exclusive of days covered by any lock-up
agreement executed by a Selling Holder in connection with any Underwritten
Offering by Vanguard) in any 365 day period.  Upon disclosure of such
information or the termination of the conditions described above, Vanguard shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Shelf Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other actions
necessary or appropriate to permit registered sales of Registrable Securities as
contemplated in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
(c) Failure To Become Effective.  If a Shelf Registration Statement required by
Section 2.01(a) does not become or is not declared effective within 120 days
after its Filing Date, then each Selling Holder shall be entitled to a payment
(with respect to each Registrable Security held by the Selling Holder), as
liquidated damages and not as a penalty, of 0.25% per annum of the Unit Purchase
Price for the first 30-day period immediately following the 120th day after the
Filing Date, with such payment amount increasing by an additional 0.25% per
annum of the Unit Purchase Price for each subsequent 30-day period, up to a
maximum of 2.00% per annum of the Unit Purchase Price (the “Liquidated
Damages”), until such time as such Shelf Registration Statement becomes
effective or is declared effective or the Registrable Securities covered by such
Shelf Registration Statement are no longer outstanding.
 
(d) General.  The Liquidated Damages shall be paid to each Selling Holder in
cash within ten (10) Business Days of the end of each such 30-day period.  Any
payments made pursuant to this Section 2.01(d) shall constitute the Selling
Holders’ exclusive remedy for such events.  The Liquidated Damages imposed
hereunder shall be paid to the Selling Holders in immediately available
funds.  In no event will the aggregate amount of Liquidated Damages paid to the
Selling Holders exceed 6% of the aggregate value of the Equity Portion of the
Purchase Price (the “Liquidated Damages Cap”).  If Vanguard certifies that it is
unable to pay the Liquidated Damages in cash because such payment would result
in a breach under any of Vanguard’s or Vanguard’s Subsidiaries’ credit
facilities filed as exhibits to the Vanguard SEC Documents, then Vanguard may
pay the Liquidated Damages in kind in the form of the issuance of additional
Common Units.  Upon any issuance of Common Units as Liquidated Damages, Vanguard
shall promptly prepare and file an amendment to the applicable Shelf
Registration Statement prior to its effectiveness adding such Common Units to
such Shelf Registration Statement as additional Registrable Securities.  The
determination of the number of Common Units to be issued as the Liquidated
Damages shall be equal to such amounts divided by the volume weighted average
price of Vanguard’s Common Units on NASDAQ for the five (5) consecutive trading
days ending on the last trading day ending before the date on which the
Liquidated Damages payment is due.  In addition to being subject to the
Liquidated Damages Cap, the payment of Liquidated Damages to a Selling Holder
shall cease at such time as the Registrable Securities of such Selling Holder
become eligible for resale without limitation as to volume under Rule 144 of the
Securities Act.
 
Section 2.02 Piggyback Rights.
 
 
5

--------------------------------------------------------------------------------

 
(a) Participation.  If at any time during the Effectiveness Period Vanguard
proposes to file a prospectus supplement to an effective shelf registration
statement, other than a Shelf Registration Statement contemplated by Section
2.01, for the sale of Common Units  in an Underwritten Offering for its own
account, then, as soon as practicable but not less than five (5) Business Days
prior to the filing of (A) any preliminary prospectus supplement relating to
such Underwritten Offering pursuant to Rule 424(b) of the Securities Act or (B)
the prospectus supplement relating to such Underwritten Offering pursuant to
Rule 424(b) of the Securities Act (if no preliminary prospectus supplement is
used), Vanguard shall give notice of such proposed Underwritten Offering to the
Holders and such notice shall offer the Holders the opportunity to include in
such Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing (a
“Piggyback Offering”), up to an aggregate of fifteen percent of the total number
of Common Units to be offered and sold using the prospectus supplement;
provided, however, that Vanguard shall not be required to offer such opportunity
to Holders if (aa) the Underwritten Offering is a “bought deal” or “overnight
marketed offering,” (bb) the Holders do not offer a minimum of $15 million of
Registrable Securities, in the aggregate (determined by multiplying the number
of Registrable Securities held by the participating Holdings by the volume
weighted average closing price on the NYSE for Common Units for the five (5)
consecutive trading days ending on the last trading day ending before the date
of such notice) or (cc) Vanguard has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing or distribution of the
Common Units, in which case the amount of Registrable Securities to be offered
for the accounts of participating Holders shall be determined based on the
provisions of Section 2.02(b) of this Agreement.  Each Holder shall keep any
information relating to any such Underwritten Offering confidential and shall
not disseminate or in any way disclose such information.  Each Holder shall then
have three (3) Business Days from the date of such notice to request inclusion
of its Registrable Securities in the Piggyback Offering.  If no request for
inclusion from a Holder is received within the specified time, such Holder shall
have no further right to participate in such Piggyback Offering.  If, at any
time after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, Vanguard shall
determine for any reason not to undertake or to delay such Underwritten
Offering, Vanguard may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay of the Underwritten
Offering.  Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such Underwritten Offering by giving written notice to Vanguard of such
withdrawal at least one (1) Business Day prior to the time of the public
announcement of Vanguard’s intention to conduct such Underwritten
Offering.  Each Holder’s rights under this Section 2.02(a) shall terminate when
such Holder holds less than $10 million of Registrable Securities (based on the
Unit Purchase Price).  Notwithstanding the foregoing, any Holder may deliver
written notice (an “Opt-Out Notice”) to Vanguard requesting that such Holder not
receive notice from Vanguard of any proposed Underwritten Offering; provided,
however, that such Holder may later revoke any such Opt-Out Notice in writing.
 
 
6

--------------------------------------------------------------------------------

 
(b) Priority of Piggyback Rights.  In connection with an Underwritten Offering
contemplated by Section 2.02(a) that involves a Piggyback Offering, if the
Managing Underwriter or Underwriters of such proposed Underwritten Offering
advises Vanguard that the total amount of Common Units that the Selling Holders
and any other Persons intend to include in such Underwritten Offering exceeds
the number that can be sold in such Underwritten Offering without being likely
to have an adverse effect on the price, timing or distribution of the Common
Units offered or the market for the Common Units, then the Common Units to be
included in such Underwritten Offering shall include the number of Common Units
that such Managing Underwriter or Underwriters advises Vanguard can be sold
without having such adverse effect, with such number to be allocated (i) first
to Vanguard, (ii) second pro rata among the Selling Holders and any other
Persons who have been or are granted registration rights on or after the date of
this Agreement who have requested participation in the Piggyback Offering (the
“Other Holders”) based, for each such Selling Holder or Other Holder, on the
percentage derived by dividing (A) the number of Common Units proposed to be
sold by such Selling Holder(s) or such Other Holder in such Piggyback Offering;
by (B) the aggregate number of Common Units proposed to be sold by all Selling
Holders and all Other Holders in the Piggyback Offering.
 
Section 2.03 Termination.  This Agreement, and the rights and obligations of the
parties hereunder, shall terminate on the earlier to occur of:
 
(a) The failure of Denbury to perform and comply in all material respects with
all covenants and agreements contained in Section 1.5 of the Purchase Agreement;
and
 
(b) The fifth anniversary of the Closing Date (as defined in the Purchase
Agreement).
 
Section 2.04 Sale Procedures.  In connection with its obligations under this
Article II, Vanguard will, as expeditiously as possible:
 
(a) prepare and file with the Commission such amendments and supplements to a
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Shelf Registration Statement;
 
(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing such Shelf Registration Statement or such other registration statement
and the prospectus included therein or any supplement or amendment thereto, and
(ii) an electronic copy of such Shelf Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or other registration statement;
 
 
7

--------------------------------------------------------------------------------

 
(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or “blue sky” laws of all applicable jurisdictions as the Selling
Holders shall reasonably request; provided, however, that Vanguard shall not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action which would subject it
to general service of process in any such jurisdiction where it is not then so
subject;
 
(d) immediately notify each Selling Holder at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the filing of a Shelf Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Shelf Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to such Shelf
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;
 
(e) immediately notify each Selling Holder at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Shelf Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, or any supplemental
amendment thereto, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by Vanguard of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the provision of such notice, Vanguard agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
 
(f) furnish to each Selling Holder, subject to appropriate confidentiality
obligations, copies of any and all transmittal letters or other correspondence
with the Commission or any other governmental agency or self-regulatory body or
other body having jurisdiction (including any domestic or foreign securities
exchange) relating to such offering of Registrable Securities;
 
 
8

--------------------------------------------------------------------------------

 
(g) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system, if any, on which similar securities issued by Vanguard are then listed;
 
(i) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of Vanguard to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;
 
(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
 
(k) take such other actions as are reasonably requested by the Selling Holders
to expedite or facilitate the disposition of such Registrable Securities.
 
Each Selling Holder, upon receipt of notice from Vanguard of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by Vanguard that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Vanguard, such Selling
Holder will deliver to Vanguard all copies in their possession or control, other
than permanent file copies then in such Selling Holder’s possession, of the
prospectus and any prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice.
 
Vanguard shall: (i) as soon as practicable incorporate in a prospectus
supplement or post-effective amendment such information as a Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) as soon as practicable make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Shelf Registration Statement or any other registration statement
contemplated by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
Section 2.05 Cooperation by Holders.  Vanguard shall have no obligation to
include Registrable Securities of a Holder in a Shelf Registration Statement
under Article II of this Agreement if such Selling Holder has failed to timely
furnish all such information that, in the opinion of counsel to Vanguard, is
reasonably required for such registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.
 
Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities.  During the Effectiveness Period, each Holder of Registrable
Securities who is included in a Shelf Registration Statement agrees not to
effect any public sale or distribution of the Registrable Securities during the
thirty (30) calendar day period beginning on the date that a prospectus
supplement or other prospectus (including any free writing prospectus) is filed
with the Commission with respect to an Underwritten Offering of equity
securities of Vanguard; provided, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers, directors or any other
unitholder of Vanguard on whom a restriction is imposed in connection with such
public offering; provided, further, that this Section 2.06 shall apply only to a
Selling Holder (together with any Affiliates that are Selling Holders) that
holds at least $25 million of Registrable Securities, in the aggregate
(determined by multiplying the number of Registrable Securities owned by the
average of the closing price for Common Units for the five (5) consecutive
trading days ending on the last trading day ending before the date of such
filing).
 
Section 2.07 Expenses.
 
(a) Certain Definitions.  “Registration Expenses” means all expenses incident to
Vanguard’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration Statement
pursuant to Section 2.01 or a Piggyback Offering pursuant to Section 2.02, and
the disposition of such securities, including, without limitation, all customary
registration, filing, securities exchange listing and the NYSE fees, all
customary registration, filing, qualification and other fees and expenses of
complying with securities or “blue sky” laws, fees of the Financial Industry
Regulatory Authority, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, the fees and disbursements of
counsel to Vanguard and independent public accountants for Vanguard, including
the expenses of any special audits or “cold comfort” letters required by or
incident to such performance and compliance.
 
(b) Expenses.  Vanguard will pay all reasonable Registration Expenses, as
determined in good faith, including, in the case of a Piggyback Offering, all
reasonable Registration Expenses whether or not any sale is made pursuant to the
related registration statement. Except as otherwise provided in Section 2.08,
Vanguard shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holder’s rights and obligations under this
Agreement.  Each Selling Holder shall also pay any underwriting fees, discounts
and selling commissions (and similar fees or arrangements associated with) and
transfer taxes allocable to the sale of the Registrable Securities.
 
 
10

--------------------------------------------------------------------------------

 
Section 2.08 Indemnification.
 
(a) By Vanguard.  In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Vanguard will indemnify and
hold harmless each Selling Holder thereunder, its directors, officers,
employees, agents and managers and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees, agents and managers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or controlling Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact (in
the case of any prospectus, in the light of the circumstances under which such
statement is made) contained in a Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any free writing prospectus
related thereto, or any amendment or supplement thereof, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading, and will reimburse each such Selling Holder, its
directors and officers and each such controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings; provided, however, that
Vanguard will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder or such controlling Person in writing
specifically for use in the Shelf Registration Statement or such other
registration statement, free writing prospectus or prospectus supplement, as
applicable.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
director, officer, employee, agent, manager or controlling Person, and shall
survive the transfer of such securities by such Selling Holder.
 
(b) By Each Selling Holder.  Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless Vanguard, its directors, officers,
employees and agents and each Person, if any, who controls Vanguard within the
meaning of the Securities Act or of the Exchange Act to the same extent as the
foregoing indemnity from Vanguard to the Selling Holders, but only with respect
to information regarding such Selling Holder furnished in writing by or on
behalf of such Selling Holder expressly for inclusion in a Shelf Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus or final prospectus contained therein, or any free
writing prospectus related thereto, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the net proceeds received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of Vanguard or any such
director, officer, employee, agent, manager or controlling Person, and shall
survive the transfer of such securities by such Selling Holder.
 
 
11

--------------------------------------------------------------------------------

 
(c) Notice.  Promptly after any indemnified party has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the indemnified party believes in good faith
is an indemnifiable claim under this Agreement, the indemnified party shall give
the indemnifying party written notice of such claim but failure to so notify the
indemnifying party will not relieve the indemnifying party from any liability it
may have to such indemnified party hereunder except to the extent that the
indemnifying party is materially prejudiced by such failure.  Such notice shall
state the nature and the basis of such claim to the extent then known.  The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.08 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense and employ counsel or (ii) if the defendants in any such action include
both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable out-of-pocket expenses and
fees of such separate counsel and other reasonable out-of-pocket expenses
related to such participation to be reimbursed by the indemnifying party as
incurred.  Notwithstanding any other provision of this Agreement, the
indemnifying party shall not settle any indemnified claim without the consent of
the indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrongdoing by, the indemnified party.
 
(d) Contribution.  If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of net
proceeds received by such Selling Holder from the sale of Registrable Securities
giving rise to such indemnification.  The relative fault of the indemnifying
party on the one hand and the indemnified party on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this paragraph were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to herein.  The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss that is the subject
of this paragraph. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.
 
 
12

--------------------------------------------------------------------------------

 
(e) Other Indemnification.  The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to Law, equity, contract or otherwise.
 
Section 2.09 Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, Vanguard agrees
to use its reasonable best efforts to:
 
(a) make and keep public information regarding Vanguard available, as those
terms are understood and defined in Rule 144 of the Securities Act, at all times
from and after the date hereof;
 
(b) file with the Commission in a timely manner all reports and other documents
required of Vanguard under the Securities Act and the Exchange Act at all times
from and after the date hereof;
 
(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available at no charge by access electronically to the Commission’s
EDGAR filing system, to such Holder forthwith upon request (i) a copy of the
most recent annual or quarterly report of Vanguard, and (ii) such other reports
and documents so filed with the Commission as such Holder may reasonably request
in availing itself of any rule or regulation of the Commission allowing such
Holder to sell any such securities without registration; and
 
(d) take such further action as any Holder of Registrable Securities may
reasonably request, to the extent legally required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adoption by the Commission, and in any
such case, upon the request of any Holder of Registrable Securities, Vanguard
will deliver to such Holder a written statement as to whether it has complied
with such requirements.
 
 
13

--------------------------------------------------------------------------------

 
Section 2.10 Transfer or Assignment of Registration Rights.  The rights to cause
Vanguard to register Registrable Securities granted to Denbury by Vanguard under
this Article II may be transferred or assigned by a Holder to a transferee or
assignee; provided, that (i) there is transferred to such transferee at least
$15 million of Registrable Securities (based on the Unit Purchase Price), (ii)
the Holder or the assignee provides written notice to Vanguard (A) describing
the manner in which the assignee acquired the Registrable Securities from the
assignor, and (B) identifying the Registrable Securities with respect to which
the rights under this Agreement are being assigned.. The transferor shall give
written notice to Vanguard at least ten (10) Business Days prior to any said
transfer or assignment, setting forth the information required under Section
3.01 of this Agreement for each such transferee and each such transferee shall
agree in writing to be subject to all of the terms and conditions of this
Agreement.
 
Section 2.11 Limitation on Subsequent Registration Rights.  From and after the
date hereof, Vanguard shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of Vanguard that
would allow such current or future holder to require Vanguard to include
securities in any Underwritten Offering by Vanguard for its own account on a
basis that is superior in any way to the Piggyback Offering rights granted to
the Holders pursuant to Section 2.02 of this Agreement.
 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.01 Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by hand delivery, electronic mail,
registered or certified mail, return receipt requested, regular mail, facsimile
or air courier guaranteeing overnight delivery to the following addresses:
 
(a) If to Denbury:
 
Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas  75024
Facsimile: 972-673-2051
Attention: Phil Rykhoek
Email: Phil.Rykhoek@denbury.com


with a copy to:
 
Baker Hostetler LLP
1000 Louisiana, Suite 2000
Houston, Texas  77002
Facsimile: (713) 751-1717
Attention: Donald W. Brodsky
Email: DBrodsky@bakerlaw.com


 
14

--------------------------------------------------------------------------------

 
(b) If to Vanguard:
 
Vanguard Natural Gas LLC
5847 Fan Felipe, Suite 3000
Houston, Texas  77057
Facsimile:  (832) 327-2260
Attention:  Scott W. Smith
Email: SWSmith@vnrllc.com


with a copy to:
 
Vinson & Elkins L.L.P.
2500 First City Tower
1001 Fannin
Houston, Texas  77002
Facsimile:  (713) 615-5956
Attention:  David P. Oelman and
       Stephen M. Gill
Email: DOelman@velaw.com




or, if to a transferee of a Holder, to the transferee at the addresses provided
pursuant to Section 2.10 above.  All notices and communications shall be deemed
to have been duly given: (i) at the time delivered by hand, if personally
delivered; (ii) when notice is sent to the sender that the recipient has read
the message, if sent by electronic mail; (iii) upon actual receipt, if sent by
registered or certified mail, return receipt requested, or regular mail, if
mailed; (iv) when receipt is confirmed, if sent by facsimile; and (v) upon
actual receipt when delivered to an air courier guaranteeing overnight delivery.
 
Section 3.02 Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
 
Section 3.03 Aggregation of Registrable Securities.  All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.
 
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities.  The provisions of this Agreement shall apply to the fullest extent
set forth herein with respect to any and all units of Vanguard or any successor
or assignee of Vanguard (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, splits, recapitalizations and the like occurring after the date of
this Agreement.
 
Section 3.05 Specific Performance.  Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
 
 
15

--------------------------------------------------------------------------------

 
Section 3.06 Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
 
Section 3.07 Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 3.08 Governing Law, Submission to Jurisdiction.  This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Texas without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Texas, and the parties hereto hereby irrevocably submit to
the non-exclusive jurisdiction of any federal or state court located within the
State of Texas over any such action.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.
 
Section 3.09 Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
16

--------------------------------------------------------------------------------

 
Section 3.10 Severability of Provisions.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
 
Section 3.11 Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Vanguard set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
 
Section 3.12 Amendment.  This Agreement may be amended only by means of a
written amendment signed by Vanguard and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall adversely affect the rights of any Holder hereunder without the consent of
such Holder.
 
Section 3.13 No Presumption.  In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
 
Section 3.14 Obligations Limited to Parties to this Agreement.  Each of the
parties hereto covenants, agrees and acknowledges that no Person other than
Denbury, its permitted assignees, and Vanguard shall have any obligation
hereunder and that, notwithstanding that one or more of Vanguard and Denbury may
be a corporation, partnership, limited liability company or other entity, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of Vanguard, Denbury or their respective
permitted assignees, or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of Vanguard, Denbury or any of
their respective assignees, or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of Vanguard,
Denbury or their respective permitted assignees  under this Agreement or any
documents or instruments delivered in connection herewith or therewith or for
any claim based on, in respect of or by reason of such obligation or its
creation.
 
 
17

--------------------------------------------------------------------------------

 
Section 3.15 Interpretation.  Article and Section references in this Agreement
are references to the corresponding Article and Section to this Agreement,
unless otherwise specified.  All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified.  The word “including” shall mean
“including but not limited to.”
 


 
[Signature Page Follows]
 

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
VANGUARD NATURAL RESOURCES, LLC




By:      /s/ Scott W.
Smith                                                                
Name: Scott W. Smith
Title:   President and Chief Executive Officer

 


ENCORE OPERATING, L.P.
 
By:        EAP Operating, LLC,
its general partner




By:           /s/ Phil
Rykhoek                                                                
Name:      Phil Rykhoek
Title:        Chief Executive Officer


 

 
 
 

--------------------------------------------------------------------------------

 
